EXHIBIT 10.5
COMMON STOCK PURCHASE AGREEMENT


 
This Common Stock Purchase Agreement (this “Agreement”) is made and entered into
as of the 7th day of December, 2010 by and among Gulf United Energy, Inc., a
Nevada corporation (the “Company”), Gulf United Energy de Colombia Ltd., a
company organized under the laws of the British Virgin Islands and a
wholly-owned subsidiary of the Company (“BVI Sub”) and John Eddie Williams, Jr.,
an individual (together with his estate or heirs or devisees, “Williams”), and
Reese Minerals, Ltd. (“Reese,” and collectively with Williams the “Investors”).
 
 
ARTICLE I.
RECITALS
 
1.01           Company.  The Company has two authorized classes of its capital
stock, that being its common stock (the “Common Stock”) and preferred stock (the
“Preferred Stock”).
 
1.02           Consideration.  Each of the Parties acknowledges that each has
given and received good, valuable and present consideration to support each of
the obligations of the Parties under this Agreement.
 
 
ARTICLE II.
TRANSACTION TO BE EFFECTED PURSUANT TO THIS AGREEMENT
 
2.01           Issuance of Common Stock
 
(a)           Sale of Common Stock for Cash.  Subject to the terms and
conditions of this Agreement, at the Closing, the Company shall issue and sell
to the Investors, and the Investors shall purchase from the Company, severally
and not jointly, One Million (1,000,000) shares of Common Stock, (“Investors’
Common Stock” and, for each investor, that “Investor’s Common Stock”), with each
Investor issued Five Hundred Thousand (500,000) Common Stock, for an aggregate
purchase price of Two Hundred Thousand Dollars ($200,000), with each Investor’s
individual purchase price of One Hundred Thousand Dollars ($100,000), as set
forth on the signature page hereof.
 
2.02           Determination of Purchase Price for the Investors’ Common
Stock.  The Company and the Investors acknowledge that the purchase price for
the Investors’ Common Stock under this Agreement is fair and reasonable and has
been determined by negotiation, with each of the Parties considering, among
other factors, the following:
 
(a)           the need for capital for growth;
 
(b)           the fact that the current global credit crisis has made the
continued financing of the operations of the Company and its Subsidiaries very
difficult; and
 
(c)           the fact that the market for the stock of the Company will not
absorb a substantial volume of sales of the Company’s Common Stock at almost any
price.
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE III.
CLOSINGS
 
3.01           Purchase Agreement.  Contemporaneously with the execution of this
Agreement, Investors and the Company shall have entered into that certain
purchase agreement (the “Purchase Agreement”) pursuant to which, among other
things, Investors will agree to purchase from the Company an aggregate principal
amount of $3,800,000 debentures (collectively the “Debenture”), subject to
certain terms and conditions.
 
3.02           Date and Place of Closing.  The closing (the “Closing”) hereunder
with respect to the issuance and sale of the shares of Common Stock and the
consummation of the related transactions contemplated hereby shall take place as
of the date hereof (the “Closing Date”) at the offices of Brewer & Pritchard,
P.C., 3 Riverway, Suite 1800, Houston, Texas 77056.
 
3.03           Deliveries at Closing.
 
(a)           At, or prior to, the Closing, the Company shall:
 
(i)           execute and deliver to the Company this Agreement and the other
Transaction Documents.
 
(b)           At the Closing, the Investors shall:
 
(i)           deliver to the Company the purchase price for the Investors’
Common Stock pursuant to the Flow of Funds; and
 
(ii)           execute and deliver to the Company this Agreement and the other
Transaction Documents.
 
3.04           Post Closing Deliveries.  The Company shall deliver to each
Investor a certificate evidencing the Investor’s Common Stock in customary form
and containing only the restrictive legend described in Section 5.03 below,
within three (3) calendar days of the Closing Date.
 
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
4.01           Representations and Warranties of the Company.  The Company
represents and warrants to the Investors as set forth in this Article IV.
 
4.02           Organization and Standing of the Company; Authority.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of Nevada with the power and authority to own and lease its properties (as
applicable) and to carry on its business as now being conducted and is qualified
and authorized to do business, in all jurisdictions in which the character of
its properties or the nature of its businesses requires such qualification or
authorization.   The Company is duly and validly authorized by all necessary
corporate action, has full power and authority to and has taken or caused to be
taken all necessary action to authorize it to execute and deliver this Agreement
and the Transaction Documents, and to perform and comply with the terms,
conditions, and agreements set forth herein and therein.
 
 
2

--------------------------------------------------------------------------------

 
4.03           Duly Issued.  Upon issuance and delivery to the Investors of the
Investors’ Common Stock against payment of the purchase price therefore pursuant
to this Agreement, such shares will be validly issued, fully paid and
non-assessable shares of Common Stock, and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company.
 
4.04           No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Company is a party
will not violate the Articles of Incorporation or Bylaws of the Company and will
not violate any provision of law, or order of any court or governmental agency
affecting the Company in any respect, and will not conflict with, result in a
breach of the provisions of, constitute a default under any material agreement
binding on the Company, or result in the imposition of any lien, charge, or
encumbrance upon any assets of the Company that could have a Material Adverse
Effect.  No approval or consent from any third party not already obtained is
required in connection with the execution of or performance under this Agreement
or the Transaction Documents.
 
4.05           Governmental Authorization: Third Party Consents.  The Company is
in compliance with all (x) material contracts and (y) laws, rules or
regulations, orders, judgments, writs, injunctions, decrees, determinations,
awards of any applicable governmental authority and all governmental
approvals.  No consent or approval of, giving of notice to, registration with,
or taking of any other action in respect of any state, federal or other
governmental authority or agency is required of the Company with respect to the
execution, delivery and performance by the Company of its obligations under this
Agreement, except for the filing of notices pursuant to applicable state
securities law, which filings will be made by the time required thereby.
 
4.06           Finder’s Fees.  No Person has or will have, as a result of the
issuance of Investors’ Common Stock pursuant to this Agreement, any right,
interest or valid claim against or upon the Company or any of its subsidiaries
for any commission, fee or other compensation as a finder or broker because of
any act or omission by the Investors or their agents.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF INVESTORS
 
5.01           Representations and Warranties of the Investors.  Each Investor,
severally and not jointly, hereby represents and warrants to the Company as set
forth in this Article V.
 
5.02           Authorization; Authority.  This Agreement has been duly
authorized and executed by the Investor and constitutes a valid agreement
binding upon the Investor, enforceable in accordance with its terms (except to
the extent that such enforceability may be limited by bankruptcy or similar laws
affecting creditors’ rights generally or by general equitable
principles).  Investor has the full legal right, power and authority to enter
into this Agreement and to perform such Investor’s obligations hereunder and
thereunder upon the terms and conditions herein and therein set forth.
 
 
3

--------------------------------------------------------------------------------

 
5.03           Securities Not Registered.  The Investor is acquiring the
Investor’s Common Stock being purchased for Investor’s own account and not with
a view to or for sale in connection with the distribution thereof in violation
of applicable securities laws.  Investor has been advised that the shares of the
Common Stock to be issued and sold hereunder have not been registered under the
Securities Act, or applicable state securities laws and that they must be held
indefinitely unless the offer and sale thereof are subsequently registered under
the Securities Act or any exemption from such registration is
available.  Investor acknowledges and agrees that the certificates representing
the shares of the Investor’s Common Stock will bear a restrictive legend in
substantially the following form:
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER THE SECURITIES ACT OF 1933, A “NO ACTION” LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH OFFER FOR SALE OR SALE,
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”



The Investor further acknowledges and agrees that the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, with
respect to such securities and/or make appropriate notations to such effect in
its own transfer records.


5.04           Investment Experience, Etc.  The Investor represents that such
Investor (i) has such knowledge and experience in financial and business matters
that such Investor is capable of evaluating the merits and risks of the purchase
of the Investor’s Common Stock, (ii) has a net worth significantly in excess of
the amount of the purchase price for the Investor’s Common Stock and is able to
bear the economic risk of a complete loss on the purchase of the Investor’s
Common Stock, and (iii) is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act.
 
5.05           Finder’s Fees.  The Investor has not incurred any liability for
commissions or other fees to any finder, broker or agent in connection with the
transactions contemplated by this Agreement, except as disclosed in the Purchase
Agreement.
 
ARTICLE VI.
COVENANTS OF THE COMPANY
 
Until the date of repayment of the Debenture in full the Company and BVI Sub
shall comply with the covenants as set forth below:
 
6.01           Maintenance of Corporate Existence, etc.  Maintain in full force
and effect its corporate existence, rights and franchises and all licenses and
other rights in or to use patents, processes, licenses, trademarks, trade names
or copyrights owned or possessed by it of any subsidiary and deemed by the
Company or BVI Sub to be necessary to the conduct of their business.
 
 
4

--------------------------------------------------------------------------------

 
6.02           Accounts and Records.  Keep true records and books of account in
which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.
 
6.03           Compliance with Requirements of Government Authorities.  Duly
observe and conform to all valid requirements of governmental authorities
relating to the conduct of their businesses or to their properties or assets.
 
6.04           Conduct of Business.  Engage only in business consisting
primarily of business conducted on the Closing Date and other businesses
reasonably related thereto.
 
6.05           Compliance with Agreements.  Perform and observe all of its
material obligations to the Investors, set forth in this Agreement, the
Transaction Documents, and the Articles of Incorporation, Bylaws or
organizational and governing documents of the Company and the BVI Sub.
 
6.06           Compliance with Transaction Documents.  Comply in all material
respects with each term, condition and provision of the Articles of
Incorporation, Bylaws, any other organizational and governing documents and the
other Transaction Documents.
 
 
ARTICLE VII.
INDEMNIFICATION
 
7.01           Indemnification.  In addition to all other sums due hereunder or
provided for in this Agreement, the Company agrees to indemnify and hold
harmless Investors and its Affiliates and their officers, directors, agents,
employees, subsidiaries, partners and controlling Persons (each, an “Indemnified
Party”) to the fullest extent permitted by law, from and against any and all
out-of-pocket losses, claims, damages, expenses (including reasonable fees,
disbursements and other charges of counsel) or other liabilities (collectively,
“Liabilities”) resulting from or arising out of (a) any breach of any
representation or warranty, covenant or agreement of the Company in this
Agreement or any of the other Transaction Documents or (b) any investigation or
proceeding against the Company or any Indemnified Party and arising out of or in
connection with this Agreement or any of the Transaction Documents, whether or
not the transactions contemplated by this Agreement are consummated, which
investigation or proceeding requires the participation of, or is commenced or
filed against, any Indemnified Party because of this Agreement, any other
Transaction Document or such other documents and the transactions contemplated
hereby or thereby, provided, that the Company shall not be liable under this
Section 7.01 to an Indemnified Party for any liabilities resulting primarily
from any actions that involved the gross negligence or willful misconduct of
such Indemnified Party; and provided, further, that if and to the extent that
such indemnification is unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of such Liabilities for
which it would otherwise be liable hereunder which shall be permissible under
applicable laws.  In connection with the obligation of the Company to indemnify
for Liabilities as set forth above, the Company further agrees, upon
presentation of appropriate invoices containing reasonable detail, to reimburse
each Indemnified Party for all such Liabilities (including reasonable fees,
disbursements and other charges of counsel) as they are incurred by such
Indemnified Party; provided, that if an Indemnified Party is reimbursed
hereunder for any Liabilities, such reimbursement of Liabilities shall be
refunded to the extent it is finally judicially determined that the Liabilities
in question resulted primarily from the willful misconduct or gross negligence
of such Indemnified Party.  The obligations of the Company under this paragraph
will survive any transfer of the Investors’ Common Stock.  In the event that the
foregoing indemnity is unavailable or insufficient to hold an Indemnified Party
harmless, then the Company will contribute to amounts paid or payable by such
Indemnified Party in respect of such Indemnified Party’s Liabilities in such
proportions as appropriately reflect the relative benefits received by and fault
of the Company and such Indemnified Party in connection with the matters as to
which such Liabilities relate and other equitable considerations.
 
 
5

--------------------------------------------------------------------------------

 
7.02           Notification.  Each Indemnified Party under this Article VII
will, promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Company under this Article
VII, notify the Company in writing of the commencement thereof.  The omission of
any Indemnified Party so to notify the Company of any such action shall not
relieve the Company from any liability which it may have to such Indemnified
Party under this Article VII unless, and only to the extent that, such omission
results in the Company’s forfeiture of substantive rights or defenses or the
Company is otherwise irrevocably prejudiced in defending such proceeding.  In
case any such action, claim or other proceeding shall be brought against any
Indemnified Party and it shall notify the Company of the commencement thereof,
the Company shall be entitled to assume the defense thereof at its own expense,
with counsel satisfactory to the Company; provided, that any Indemnified Party
may, at its own expense, retain separate counsel to participate in such
defense.  Notwithstanding the foregoing, in any action, claim or proceeding in
which both the Company, on the one hand, and an Indemnified Party, on the other
hand, is, or is reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel at the Company’s expense and to
control its own defense of such action, claim or proceeding if, (a) the Company
has failed to assume the defense and employ counsel as provided herein, (b) the
Company has agreed in writing to pay such fees and expenses of separate counsel
or (c) in the reasonable opinion of counsel to such Indemnified Party, a
conflict or likely conflict exists between the Company, on the one hand, and
such Indemnified Party, on the other hand, that would make such separate
representation advisable, provided, however, that the Company shall not in any
event be required to pay the fees and expenses of more than one separate counsel
(and if deemed necessary by such separate counsel, appropriate local counsel who
shall report to such separate counsel).  The Company agrees that it will not,
without the prior written consent of an Indemnified Party, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if such Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of such Indemnified Party from all liability arising or that may arise
out of such claim, action or proceeding.  The Company shall not be liable for
any settlement of any claim, action or proceeding effected against an
Indemnified Party without the prior written consent of the Company.  The rights
accorded to Indemnified Parties hereunder shall be in addition to any rights
that any Indemnified Party may have at common law, by separate agreement or
otherwise.
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII.
MISCELLANEOUS
 
8.01           Governing Law.  This Agreement shall be governed by and construed
in all respects by the internal laws of the State of Texas (except for the
proper application of the United States federal securities laws), without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Texas.
 
8.02           Notices, Etc.  Unless otherwise specified within a provision of
this Agreement all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is electronically or mechanically
generated and kept on file by the sending party); (iii) three Business Days
after deposit with the United States Mail when sent by registered or certified
mail; or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 

 
If to the Company:
         
Gulf United Energy, Inc.
   
P.O Box 22165;
   
Houston, Texas  77227-2165
   
Attention:   John B. Connally III
 
 
     
With a copy to:
 
   
Brewer & Pritchard, PC
   
3 Riverway, Ste. 1800
   
Houston, Texas 77056
   
Attention:  Thomas Pritchard, Esq.
         
If to the Investors, to the addresses set forth on the signature page
       
With a copy to:
         
Porter Hedges LLP
   
1000 Main Street, 36th Floor
   
Houston, Texas 77002
   
Attention:  Ephraim del Pozo
       

 
 
 
7

--------------------------------------------------------------------------------

 
8.03           Amendments and Waivers.
 
(a)           This Agreement may be terminated, amended or modified, by a
written instrument executed by (a) the Company, and (b) the Investors.
 
(b)           Any obligation of the Company under this Agreement may be waived
or excused by the Investors.
 
8.04           Gender.  Wherever herein the singular number is used, the same
shall include the plural, and the masculine gender shall include the feminine
and neuter genders, and vice versa, as the context may require.
 
8.05           Certain Expenses.  Each party shall be responsible for their own
costs and expenses.
 
8.06           Section and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.
 
8.07           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
 
8.08           Severability.  If any provision of this Agreement is held by
final judgment of a court of competent jurisdiction to be invalid, illegal or
unenforceable, such invalid, illegal or unenforceable provision shall be severed
from the remainder of this Agreement, and the remainder of this Agreement shall
be enforced.  In addition, the invalid, illegal or unenforceable provision shall
be deemed to be automatically modified, and, as so modified, to be included in
this Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable.  Notwithstanding the
foregoing, however, if the severed or modified provision concerns all or a
portion of the essential consideration to be delivered under this Agreement by
one party to the other, the remaining provisions of this Agreement shall also be
modified to the extent necessary to equitably adjust the parties’ respective
rights and obligations hereunder.
 
8.09           Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.  At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.
 
8.10           Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof.  All proposals, negotiations and
representations (if any) made prior, and with reference to the subject matter of
this Agreement, are merged herein.  This Agreement has been negotiated by the
parties and their respective counsel and will be interpreted fairly in
accordance with its terms and without any strict construction in favor of or
against either party.  Neither the Company nor the Investors shall be bound by
any oral agreement or representation, irrespective of when made.
 
 
8

--------------------------------------------------------------------------------

 
8.11           Survival of Representations, Warranties and Covenants.  All of
the representations and warranties made herein shall survive the execution and
delivery of this Agreement, any investigation by or on behalf of the Investors,
or acceptance of the shares of Common Stock and payment therefore and shall
survive until such time as the shares of Common Stock have been sold or redeemed
in full in cash.  All covenants and indemnities made herein shall survive in
perpetuity, unless otherwise provided in this Agreement.
 
8.12           Remedies Cumulative.  No failure or delay on the part of the
Company or the Investors in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company or the Investors at law, in equity or otherwise.
 
8.13           Further Assurances.  Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement or any of the Transaction Documents.
 
8.14           Disputes.  The parties agree that all disputes arising under this
Agreement shall be submitted to a court of competent jurisdiction located in
Houston, Harris County, Texas.
 
8.15           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES WAIVES ITS RIGHTS TO
TRIAL BY JURY AND AGREES TO SUBMIT ANY LAWSUIT TO TRIAL BEFORE THE COURT AND
WITHOUT A JURY.
 
 
ARTICLE IX.
DEFINITIONS
 
9.01           Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Purchase
Agreement, and in addition, unless the context requires a different meaning, the
following terms have the meanings indicated:
 
“Affiliate” means, with respect to a Person, (a) any director, executive
officer, general partner, managing member or other manager of such Person, (b)
any other Person which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person and (c) if such Person is an individual, any member of the immediate
family (including parents, spouse and children) of such individual, any trust
whose principal beneficiary is such individual or one or more members of such
individual’s immediate family and any Person who is controlled by any such
member or trust. The term “control” means (i) the power to vote more than 50% of
the securities or other equity interests of a Person having ordinary voting
power (on a fully diluted basis), or (ii) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
 
9

--------------------------------------------------------------------------------

 
“Agreement” means this Common Stock Purchase Agreement, as amended, modified or
supplemented from time to time.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company
and as in effect on the Closing Date, including, all amendments and restatements
of the same.
 
“Board of Directors” shall mean the group that manages the business and affairs
of the Company as described in the bylaws of the Company.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Houston, Texas are open for the general transaction of business.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute  thereto.
 
“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.
 
“Common Stock” has the meaning set forth in Section 1.01 of this Agreement.
 
“Company” means Gulf United Energy, Inc., a Nevada corporation.
 
“GAAP” means generally accepted United States accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Material Adverse Effect” means a material adverse effect upon the business,
assets, operation, condition (financial or otherwise), results of operations or
prospects of the Company or any Subsidiary of the Company.
 
“Person” means any individual, firm, corporation, partnership, trust, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.
 
“Subsidiary” means, as to any Person, (i) any corporation more than fifty
percent (50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
 
 
10

--------------------------------------------------------------------------------

 
“United States” and “U.S.” shall mean the United States of America.
 
9.02           Accounting Terms: Financial Statements.  All accounting terms
used herein not expressly defined in this Agreement shall have the respective
meanings given to them in accordance with sound accounting practice.  The term
“sound accounting practice” shall mean such accounting practice as, in the
opinion of the independent certified public accountants regularly retained by
the Company, conforms at the time to GAAP applied on a consistent basis except
for changes with which such accountants concur.
 
[Signature page to follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


GULF UNITED ENERGY, INC.


By: /s/ John B. Connally                  
John B. Connally III
Chief Executive Officer


GULF UNITED ENERGY DE COLOMBIA LTD.


By: /s/ John B. Connally                
Name:  John B. Connally III          
Title:    Atty in fact                         


INVESTORS:


JOHN EDDIE WILLIAMS, JR.


/s/ John Eddie Williams, Jr.


Number of shares of Common Stock:  500,000
Purchase Price for Shares:  $100,000


Address for Notice:
c/o Williams Kherkher Hart Boundas, LLP
8441 Gulf Freeway, Suite 600
Houston, Texas 77017-5051
Attention:  John Eddie Williams, Jr.
Facsimile: 713.643.6226


REESE MINERALS, LTD.


By:           Reese Holdings, LLC, its general partner


By: /s/ Jordan Reese                 
Jordan W. Reese, III
Managing Manager
 
Number of shares of Common Stock:  500,000
Purchase Price for Shares:  $100,000


Address for Notice:
P.O. Box 21838
Beaumont, Texas 77720
Attention:  Jordan W. Reese, III
Facsimile: __________________
 
 
 
 
12

--------------------------------------------------------------------------------

 